418 So. 2d 307 (1982)
Otis Carr ALESHIRE, Samuel Brian Aleshire and Allstate Insurance Company, Petitioners,
v.
Richard Charles ACKERMAN, Respondent.
No. 82-924.
District Court of Appeal of Florida, Fifth District.
July 21, 1982.
Rehearing Denied August 30, 1982.
*308 John G. Rooney, of Smalbein, Eubank, Johnson, Rosier & Bussey, P.A., Daytona Beach, for petitioners.
No appearance for respondent.

ON PETITION FOR WRIT OF CERTIORARI
DAUKSCH, Judge.
Before us for consideration is a "Petition for Writ of Certiorari to the Fifth District Court of Appeal." Of course, petitioner means to have the writ issued to the Circuit Court; we cannot issue the writ to our own court. We cannot issue an Order to Show Cause as contemplated in Rule 9.100(f) because the petition does not demonstrate a preliminary basis for relief. All that is before us are bare allegations that:
1. Petitioner seeks to have reviewed and quashed, in part, the Order of the Trial Court in Civil Action No. 81-1796-CA-01, Division B, entered on the 8th day of June, 1982, in the Circuit Court of the Seventh Judicial Circuit in and for Volusia County, Florida.
2. This Petition is presented pursuant to Rule 9.100(c) (Fla.R.App.P.).
3. This Petition is presented because the effect of the above-mentioned Order is to deny the Petitioners their right to adequate discovery before trial which denial will result in significant injury to the Petitioners who will not be able to properly prepare for trial on the merits. The Order in effect denies the Petitioners right to discovery as provided by Rule 1.280 (Fla.R.Civ.P.).
There is no appendix as required by the rule and we do not have even the vaguest notion as to "facts upon which the petitioner relies." Rule 9.100(e)(2). No argument and no citations of authority are offered as required under 9.100(e)(4). In fact we were not even furnished with the order sought to be quashed.
WRIT DENIED.
COBB and COWART, JJ., concur.